DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/22 is being considered by the examiner.

				Claim Status
Claims 1-5 and 7-16 are pending and are examined. Claim 6 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “a connection surface, extending continuously and radially from the protection cap, and configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” is unclear and indefinite. Since the container is not positively recited and the seal is not positively recited, how is a seal formed? Please clarify what kind of seal is being formed. Specifically, it is unclear if applicants are attempting to claim the container or not because the container appears to be a function of the connection surface/protection cap and is not positively recited.  Applicants do not positively recite the container, and the connection surface/protection cap is configured to seal the container.  Therefore, references to the container are directed to intended use of the connection surface/protection cap.  However, line 11 and 12-14 then attempts to limit the container by relating it to the first fluid connection.  The problem is that the relationship of the container and the connection surface/protection cap and first fluid connection is defined in terms of the relationship between the connection surface/protection cap and first fluid connection and the unclaimed container when in use.  This is indefinite as it is unclear how this is meant to further define the fluid port apparatus and it is unclear how this is met given a connection surface/protection cap and first fluid connection alone (without including the container).  The fact is, with such a recitation, a given connection surface/protection cap that meets the other limitations could meet the limitations of the claim when used with a container and fail to meet the limitations of the claim when used without a container. As such, given any connection surface/protection cap alone, it is unclear whether the limitations of the claim would be met and it is unclear how to determine whether or not the limitation is met.  In summary, because the container is not positively recited, then it is unclear what limitations the relationship of the container is attempting to define with respect to the connection surface/protection cap and the first fluid connection. Please clarify which structures are required in the claim.	
As to claim 1, “the surface of the container surrounding the first fluid connection” has not been previously recited. Therefore, there is insufficient antecedent basis and the limitation is unclear. No surface of the container has ever previously been recited in relation to the first fluid connection, and it is unclear what is attempting to be defined. Further, as in the previous paragraph, there is ambiguity as to what applicants are attempting to recite since the container is not claimed as part of the fluid port. Specifically, a potential infringer would not know whether or not a cap alone with any connection surface would read on the claims.
Regarding Claim 2, the limitation “the first fluid connection is only accessed through an opening in the surface of the container surrounded by the connection surface of the fluid port” is unclear and indefinite. Since the container is not positively recited, it is unclear beyond any fluid connection and fluid port in a cap alone what reads on the claims. Please clarify where the claimed fluid port has a seal, what kind of seal it is, and a space or portion where the seal fits within the connection surface. 
Claims dependent on claims 1 or 2 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US Pub 2017/0276666; previously cited).

Regarding Claim 1, Lyons teaches a fluid port (see Fig. 3A) for providing a fluidic connection to a container, the fluid port comprising: 
a first fluid connection (a connection 116) 
a second fluid connection (a connection 114) being in fluid communication with the first fluid connection (114 and 116 are in fluid communication); 
an intermediate fluid path connecting the first fluid connection with the second fluid connection and comprising a substantially right-angled bend (there is right angled bend connecting connection 116 and connection 114 approximately where 115 is); 
a protection cap covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container (section encompassed by elongate body 110 of Fig. 3A); and 
a connection surface, extending continuously and radially from the protection cap (Lyons teaches 112 as the connection surface which extends radially and continuously from the both of 110.  The support flange 112 resting on top of the well plate surface. 112 is acting as a connection surface and extends radially from the device of fluid flow device 100 is a tube), and configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection (Since the container is not positively recited, then how a seal is formed is functional and related to intended use since the fluid flow device of Lyons would be capable of being sealed to a container. See multi well culturing plate 20 in Fig. 2A. The examiner notes several limitations in this claim including “covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container” in lines 8-9 and “configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” in lines 11-14 are directed to functional language. The structures in the prior art of Lyons are capable of these functions. The examiner notes the opening in the container is not positively recited and is directed to intended use—so again, the portion of the opening being in the container is not necessarily unclear in that regard, but for prior art purposes, we don’t need an opening in a container because the container is not positively recited and the cap of the prior art can attach to any container (which can be configured in any manner).) 
Note: Claims 1-5 and 7-16 contain a large amount of functional language (ex: “for...”, “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 2, Lyons teaches the fluid port according to claim 1, wherein the connection surface is disposed in the fluid port such that when the seal surrounding the first fluid connection is provided between the connection surface and the surface of the container, the first fluid connection is only accessed through an opening in the surface of the container surrounded by the connection surface of the fluid port (The prior art of Lyons teaches a port with a connection surface that is capable of performing the functions as a result of how the container was configured since the container is not part of the claims. The examiner notes that the seal and the container are not positively recited. The structures in the prior art of Lyons are capable of these functions. The examiner notes the opening in the container is not positively recited and is directed to intended use—so again, the portion of the opening being in the container is not necessarily unclear in that regard, but for prior art purposes, we don’t need an opening in a container because the container is not positively recited and the cap of the prior art can attach to any container (which can be configured in any manner).) 


Regarding Claim 3, Lyons teaches the fluid port according to claim 1, wherein the protection cap is configured for covering and protecting at least the substantially right-angled bend of the247578891.1U.S. 16/955,173Filed: June 18, 2020Amendment and Response under 37 CFR § 1.114 to Advisory Action mailed 7.7.2022 andFinal Office Action mailed 4.14.2022intermediate fluid path from a side of the fluid port being opposite the side where the first fluid connection is provided (section encompassed by elongate body 110 of Fig. 3A).

Regarding Claim 13, Lyons teaches the fluid port according to claim 1, wherein the substantially right angled bend is at least partially surrounded by the protection cap (section encompassed by elongate body 110 of Fig. 3A).  

Regarding Claim 14, Lyons teaches the fluid port according to claim 1, wherein the connection surface at least partially surrounds the protection cap (section encompassed by elongate body 110 of Fig. 3A).  

Regarding Claim 15, Lyons teaches the fluid port according to claim 1, wherein the connection surface completely surrounds the protection cap (section encompassed by elongate body 110 of Fig. 3A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666; previously cited), in view of Chapman (US Pub 2010/0140182; previously cited).
Regarding Claim 4, Lyons teaches the fluid port according to claim 1.  
Pall is silent to wherein a barb is provided to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port.  
Chapman teaches in the related art of containing fluids. [0075] Referring to FIG. 3, and in one embodiment, the device 10 is further comprised of the tube cap assembly 48 which comprises a tube cap 50, a hydrophobic air filter 80, an inlet valve 86, an outlet or extraction valve 100, and a barb fitting 114. [0088] Moreover, the tube cap assembly comprises the barb fitting 114 which, in one embodiment, includes a short cylindrical portion 116 disposed in the housing inlet port 68, a flange 118 transitioning from the short cylindrical portion 116 and abutting a recessed ledge 120 disposed in lower annular portion 56 at a location circumscribing the housing inlet port 68, and a barbed end 122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a barb, as taught by Chapman, to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port, in the device of Lyons, in order to allow for a particular fit from one structure to another structure.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666; previously cited).
Regarding Claim 5, Lyons teaches the fluid port according to claim 1, wherein the connection surface is connected to the protection cap, wherein a top position of said protection cap is provided above the bend of the intermediate fluid path and an outer periphery of the protection cap is connected to the connection surface (see teachings of claim 1). 
Lyons teaches teaches cap as a shape and is silent to said protection cap but is formed as a part of a dome.
Regarding the dome shape of the cap, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cap in the device of Lyons to be a dome, to allow for structures to be arranged inside the cap. 

Claim 7, 9, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666; previously cited), in view of Singh (US Pub 2003/0036192; previously cited).

	Regarding Claim 7, Lyons teaches the fluid port according to claim 1.
Lyons is silent to a perfusion filter, wherein said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection.  
Singh teaches in the related art of a reactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor. It is preferable that this tubing be flexible enough to permit the filter 20 to move freely on the liquid surface 17. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a perfusion filter, said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection, as taught by Singh, in the device of Lyons, to solve the problem of filter clogging, as taught by Singh, in [0008].
	

Regarding Claim 9, modified Lyons teaches a flexible bag comprising the perfusion filter according to claim 7, wherein a tube for waste collection is connected to the second fluid connection of the fluid port, wherein the flexible bag is the container (Singh teaches [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor.).  

Regarding Claims 10-12, Lyons teaches the fluid port according to claim 1.
Lyons is silent to a flexible bag comprising wherein the connection surface of the fluid port is sealed to a wall of the flexible bag and wherein an opening is provided through the wall inside the surrounding seal for allowing access to the first fluid connection of the fluid port, wherein the flexible bag is the container, wherein the connection surface of the fluid port is sealed to an inner surface of the wall of the flexible bag and the protection cap is provided on the inside of the flexible bag, and wherein the connection surface of the fluid port is sealed to an outer surface of the wall of the flexible bag and the protection cap is provided on the outside of the flexible bag.  
Singh teaches in the related art of a reactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the elongate body of the fluid flow device of Lyons, with a flexible bag, as taught by Singh, to allow for improved perfusion operations in a bioreactor, as taught by Singh in [0001].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546; previously cited), in view of Jiang (US Pub 2011/0151552; previously cited).
Regarding Claim 8, modified Lyons teaches the perfusion filter according to claim 7.
Modified Lyons is silent to wherein said outer film of the perfusion filter is EVA, Bioclear10, Bioclear 11 or Fortem.  
Jiang teaches in the related art of bioreactors. [0029] Polymers for reinforcement rod are thermoplastic or thermosetting materials, such as acrylic, nylon, polyethylene, and polyvinyl chloride (PVC), etc. The bioreactor bag may be produced of transparent flexible films, such as single or multi-layered low density polyethylene (LDPE), linear low density polyethylene (LLDPE), ultra low density polyethylene (ULDPE), poly(ethylene-vinyl alcohol) (EVOH), polyvinylidene dichloride (PVDC), poly(ethylene-vinyl acetate) (EVA), nylon, and polyethylene terephthalate (PET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter in the device of modified Lyons to be made of EVA, as taught by Jiang, in order to allow for a transparent flexible material, as taught by Jiang, in [0029]. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

		Reasons for Indicating Allowable Subject Matter
The prior art does not teach or suggest the fluid port according to claim 1, wherein the substantially right angled bend is in contact with the protection cap.

Response to Arguments
Applicant's arguments filed 11/15/22, page 5, regarding the 112b rejections have been fully considered but they are not persuasive. 
First, Applicant argues on page 5 the connection surface is configured to provide a fluid tight seal surrounding the first fluid connection- in response to sealing together with the surface of the container. The Office action does not cite any authority supporting the proposition that definiteness under 35 USC 112 can be premised only on positively recited components. 
In response, the examiner respectfully disagrees that the claims are clear.  The limitations “a connection surface, extending continuously and radially from the protection cap, and configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” is unclear and indefinite. Since the container is not positively recited and the seal is not positively recited, how is a seal formed? Please clarify what kind of seal is being formed. Specifically, it is unclear if applicants are attempting to claim the container or not because the container appears to be a function of the connection surface/protection cap and is not positively recited.  Applicants do not positively recite the container, and the connection surface/protection cap is configured to seal the container.  Therefore, references to the container are directed to intended use of the connection surface/protection cap.  However, line 11 and 12-14 then attempts to limit the container by relating it to the first fluid connection.  The problem is that the relationship of the container and the connection surface/protection cap and first fluid connection is defined in terms of the relationship between the connection surface/protection cap and first fluid connection and the unclaimed container when in use.  This is indefinite as it is unclear how this is meant to further define the fluid port apparatus and it is unclear how this is met given a connection surface/protection cap and first fluid connection alone (without including the container).  The fact is, with such a recitation, a given connection surface/protection cap that meets the other limitations could meet the limitations of the claim when used with a container and fail to meet the limitations of the claim when used without a container. As such, given any connection surface/protection cap alone, it is unclear whether the limitations of the claim would be met and it is unclear how to determine whether or not the limitation is met.  In summary, because the container is not positively recited, then it is unclear what limitations the relationship of the container is attempting to define with respect to the connection surface/protection cap and the first fluid connection. Please clarify which structures are required in the claim.	
As to claim 1, “the surface of the container surrounding the first fluid connection” has not been previously recited. Therefore, there is insufficient antecedent basis and the limitation is unclear. No surface of the container has ever previously been recited in relation to the first fluid connection, and it is unclear what is attempting to be defined. Further, as in the previous paragraph, there is ambiguity as to what applicants are attempting to recite since the container is not claimed as part of the fluid port. Specifically, a potential infringer would not know whether or not a cap alone with any connection surface would read on the claims.
 The examiner notes that a seal or a fluid tight seal may be positively recited. The only way the seal can be actually required (positively recited) is if the container is recited. A cap in general would be capable of sealing so even though there is a limitation about that since the container is also not included in the claim, any cap would be capable of a fluid tight seal. There is no further specificity in the claim about the seal and therefore again any cap would be capable of sealing. Therefore, the 112b rejection is maintained over claim 1.
Second, Applicant argues on pages 5 and 6 that the opening is understood with reference to the component that defines the opening. In response, the examiner notes that the container is not part of the claimed invention and the indefiniteness results from this. Specifically, it is unclear if applicants are attempting to claim the container or not because the container appears to be a function of the connection surface/protection cap and is not positively recited.  Applicants do not positively recite the container, and the connection surface/protection cap is configured to seal the container.  Therefore, references to the container are directed to intended use of the connection surface/protection cap.  However, line 11 and 12-14 then attempts to limit the container by relating it to the first fluid connection.  The problem is that the relationship of the container and the connection surface/protection cap and first fluid connection is defined in terms of the relationship between the connection surface/protection cap and first fluid connection and the unclaimed container when in use.  This is indefinite as it is unclear how this is meant to further define the fluid port apparatus and it is unclear how this is met given a connection surface/protection cap and first fluid connection alone (without including the container).  The fact is, with such a recitation, a given connection surface/protection cap that meets the other limitations could meet the limitations of the claim when used with a container and fail to meet the limitations of the claim when used without a container. Therefore, the opening is not part of the claimed invention. The claimed fluid port should be defined relative to its structure and not structures that are not part of the claimed invention. Therefore, the 112b rejection is maintained over claim 2.

Applicant's arguments filed 11/15/22, pages 6-8, regarding the 102 and 103 rejections have been fully considered but they are not persuasive. 

First, Applicant argues on page 7 “the Office action applies an unduly broad interpretation of the term cap in asserting that a section of Lyon’s elongate body constitutes a cap. Lyon’s device does not include any structure that can be reasonably characterized as even being capable of functioning as a protection cap covering.”  Applicants also argue that the flange 112 cannot be reasonably characterized as extending from a protection cap.
In response, the examiner respectfully disagrees. In Fig. 2a, the elongate body 110 acts as a cap for well 22. Lyons teaches [0033] Distal region 111 of elongate body 110 may be any shape, provided it fits, loosely or snuggly, within the opening of the desired well 22. Note the term “snuggly” which would be a fluid tight seal. The container is not positively recited in the instant claims, and how the cap interacts with any object is a matter of intended use.  The cap of Lyons teaches the limitations of a protection cap covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container (section encompassed by elongate body 110 of Fig. 3A).  In as much as claimed, the protection cap is recited as covering/protecting the bend, and the structure shown in 110 of Lyons covers the bend, therefore protecting it (see rejection above).  Additionally, Lyons teaches a connection surface, extending continuously and radially from the protection cap (Lyons teaches 112 as the connection surface which extends radially and continuously from the both of 110.  The examiner maintains that 112 is the connection surface and does extend from cap body 110 as claimed (see rejection above).  Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798